Opinion by
Tilson, J.
It was agreed in open court that certain items of the merchandise consist of hats made of manila hemp similar in all material respects to those the subject of United States v. Armand Schwab (30 C. C. P. A. 72, C. A. D. 218), and that other items consist of hats or hoods of ramie and cellophane similar to those involved in Abstract 47291. In accordance therewith the merchandise in question was held dutiable at 25 percent under paragraph 1504 (b) (1) as hats or hoods of hemp, ramie, and cellophane, not blocked or trimmed, and not bleached, dyed, colored, or stained.